Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan O’Connor on March 3, 2021.

In the claims:
Claims 20, 21 and 37 have been amended as follows—
20.    (Currently Amended) A nanofunctionalized metal powder produced by a process comprising:
(a)    providing metal particles containing 
(b)    providing nanoparticles containing one or more elements selected from the group consisting of zirconium, tantalum, niobium, titanium, and oxides, nitrides, carbides, or borides thereof, and combinations of the foregoing;
(c)    disposing said nanoparticles onto surfaces of said metal particles, in the presence of mixing media, thereby generating nanofunctionalized metal particles; and


21.    (Currently Amended) A composition comprising a nanofunctionalized metal powder, said composition comprising:
(a)    metal particles containing 
(b)    nanoparticles containing one or more elements selected from the group consisting of zirconium, tantalum, niobium, titanium, and oxides, nitrides, carbides, or borides thereof, and combinations of the foregoing, 
wherein said nanoparticles are present at a concentration of at least 0.1 vol% in said nanofunctionalized metal powder, and
wherein at least some of said nanoparticles are disposed chemically or physically on surfaces of said metal particles.

37. (Currently Amended) A composition comprising a nanofunctionalized metal powder, said composition comprising:
(a)    metal particles containing 

wherein said nanoparticles are lattice-matched to within ±5% of said metal particles,
wherein said nanoparticles are present at a concentration of at least 0.1 vol% in said nanofunctionalized metal powder, and
wherein said nanoparticles are disposed chemically or physically on at least 90% of the surface area of said surfaces of said metal particles.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a) Claims 20 and 21 have previously been indicated as allowable.
b) The prior art does not disclose or suggest a composition as defined in claim 37 as amended, and in which the nanoparticles are lattice-matched to within ±5% of the metal particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 4, 2021